Citation Nr: 1412780	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability of the thoracolumbar spine.

2.  Entitlement to service connection for a right hand disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a right elbow disability, to include as secondary to service-connected disability.

6.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disability.

(The decision below addresses all certified issues, except the claim of service connection for a right shoulder disability, which is addressed in the remand that follows the Board's decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to March 2002.  Her DD Form 214 fails to reflect that she had any overseas service during this time.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed disability of the right elbow.

2.  The Veteran does not have a currently diagnosed disability of the right knee.

3.  The Veteran does not have a currently diagnosed right or left foot disability.  

4.  The Veteran does not a currently diagnosed disability of the right hand.
5.  Degenerative changes of the thoracolumbar spine did not have their clinical onset in service and are not otherwise related to active duty; degenerative joint disease of the thoracolumbar spine was not exhibited within the first post service year.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right elbow disability that is the result of disease or injury incurred in or aggravated during active military service or that is caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310, 3.303, 3.304 (2013).

2.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service or that is caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310, 3.303, 3.304 (2013).

3.  The Veteran does not have a bilateral foot disability that is the result of disease or injury incurred in or aggravated during active military service or that is caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310, 3.303, 3.304 (2013).

4.  The Veteran does not have a right hand disability that is the result of disease or injury incurred in or aggravated during active military service or that is caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310, 3.303, 3.304 (2013).

5.  The Veteran does not have a disability of the thoracolumbar spine, to include degenerative changes, that is the result of disease or injury incurred in or aggravated by active military service, nor may they be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate her claims of service-connection on both a direct and a secondary basis, as well as of VA's duty to assist and of his responsibilities in the adjudication of her claim, via letters dated in May and July 2010, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), VA examination reports, and lay statements.  The Veteran has not indicated that there are outstanding available records that VA should have obtained, and the Board is aware of none.  

Further, in October 2010, the Veteran was provided with VA examinations in connection with her service-connection claims.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran, to include taking x-rays of the feet, right elbow, right knee, spine, right shoulder, and right hand.  The examiner also provided opinions as to whether the Veteran had any current disabilities of the feet, right hand, spine, right shoulder, right knee, and/or right elbow and, if so, whether any such disabilities were related to service, or where claimed, to a service-connected disability.  The Board finds that the VA examination report contains sufficient evidence by which to evaluate the Veteran's claims of service connection decided herein and the Board finds that the examiner's opinions are supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording her an adequate VA examination.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97. Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

In initially applying for VA disability compensation in May 2010, the Veteran stated that she was seeking compensation benefits for pain in her right hand, right shoulder, right elbow, right knee, back, and feet, bilaterally.  In support of her claims, her husband submitted a letter stating that the Veteran was unable to walk for long periods of time with complaining of pain in knees, shins, and feet, and that she would complain of back pain at night.  He further indicated that the Veteran would often complain of pain in her right arm, back, and right knee when picking up their children.  The Veteran thereafter submitted additional written argument, alleging that her right elbow and right hand pain is a direct result of overcompensating for her service-connected left shoulder disability, and that her bilateral foot pain is due to her service-connected shin splints.  She further argued that her current back and right knee symptomatology is a continuation of back and knee pain first experienced in service.  
As noted above, the Veteran was afforded a VA examination in connection with her claims.  X-rays of the right hand, right elbow, right knee, and both feet taken as part of the examination failed to reveal any disability.  Indeed, the x-rays reports revealed that the joint spaces and the articular surfaces of the right hand, right elbow, right knee, and both feet appeared normal and there was no fracture or dislocation or other significant osseous abnormality of any part.  The soft tissues of the hand, elbow, knee, and feet also appeared normal and there was also no appreciable joint effusion of the right elbow or right knee joint.  Further, x-rays of the feet revealed no abnormality of the lateral projection or talocalcaneal joint, and the right knee x-ray showed that the patella was intact and that the patellofemoral joint space was normal.  Moreover, although the Veteran complained of right elbow, right knee, and foot pain, physical examination of these parts failed to identify any disability of either foot.  

In light of the above, the Board finds that service connection for right elbow, right hand, right knee, and right or left foot disabilities must be denied.  This is so because Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Further, while pain may be suggestive of a disability, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection, on either a direct or secondary basis, may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Hence, because the evidence fails to establish that the Veteran has, at any point during the pendency of her claim, been diagnosed as having a specific disability of the right knee, right elbow, right hand, or either feet, her claims for right knee, right shoulder, right hand, and/or bilateral foot pain must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In so finding that the Veteran's claims must be denied due to the absence of diagnosed disabilities, the Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Here, however, the Veteran has not provided lay evidence of a currently diagnosed right hand, right knee, right elbow, or bilateral foot disability.  Rather, she has asserted only that she continues to experience pain in these joints.  As such, the Veteran has presented no lay evidence of currently diagnosed disabilities.

The Board also acknowledges that the Veteran sought treatment in service for right knee pain, the source of which was indicated to be overuse, and that an October 2001 treatment entry noted varus forefoot, left more pronounced than right, for which she was prescribed an orthotic wedge.  The Veteran also complained of general joint pain, to include pain in the thumbs and knees, in November 2001.  Regardless, however, of whether the Veteran experienced pain in the relevant joints during service or was indicated to have varus forefoot, the weight of the evidence does not establish a chronic disability of the right knee, right hand, or either foot in service and there is no evidence of a currently diagnosed disability of the right knee right hand, or either foot, such that an award of service connection could be made.

In finding that service connection for a right elbow, right knee, right hand, and/or bilateral foot disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

Regarding the Veteran's claimed back disability, the Veteran's STRs contain several entries noting back pain, but do not indicate any specific diagnosis.  The report of-rays of the spine taken during the October 2010 VA examination were interpreted to show minimal arthritic changes at L4-L5 and L5-S1.  Regarding the likelihood that the arthritic changes of the lumbar spine are related to the Veteran's military service, the VA examiner acknowledged the Veteran's assertion that she first experienced back pain in service, but opined that her degenerative disc disease of the lumbar spine was more likely age related than related to service.  As rationale for her opinion, the examiner relied on the fact that the Veteran was noted to have degenerative joint disease in other joints and did not seek medical treatment related to her back until March 2010.

In light of the above, there is simply no basis upon which to establish service connection for a thoracolumbar spine disability, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Service connection is also not warranted by virtue of application of 38 C.F.R. § 3.303(b), to the extent applicable, as the evidence fails to demonstrate the existence of a chronic disease in service or of a continuity of symptomatology.  Nor can it be said that arthritis manifested to a compensable degree within a year of separation from service, as there is no evidence suggestive of arthritis dated within a year of service, and the Veteran herself stated that she did not seek treatment related to her back until many years after service.  (The one-year presumption for arthritis under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.)

In finding that service connection for a disability of the thoracolumbar spine, to include degenerative changes, is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  See Barr v. Nicholson, 21 Vet. App. 303, 307(2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The Veteran complained of recurrent back pain on her January 2002 Report of Medial History prior to service discharge.  Examination of the spine revealed normal findings at the time.  The Veteran filed a claim of service connection for leg and shoulder disability in April 2002 and made no mention of back problems.  She filed her current claim for compensation in May 2010 and has claimed recurrent back pain since service.  It is not clear why she did not claim service connection for back disability in 2002, when she was aware of the program and reportedly had persistent back symptoms since service.  A medical professional considered her complaints and has opined against an association between the Veteran's currently shown arthritic changes and service.  There is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion and the Board can find no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Although the Veteran believes that she has a current back disability related to service, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA examiner's conclusion to the contrary.  See Jandreau, supra.  

In finding that service connection for a disability of the thoracolumbar spine is not warranted based on the lack of nexus evidence, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.


ORDER


Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a disability of the thoracolumbar spine is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a right elbow disability is denied.


REMAND

Regarding her claim of service connection for a right shoulder disability, the Veteran alleges that she has a right shoulder disability related to service.  She further argues that she overcompensates for her service-connected left shoulder disability, which has made her claimed right shoulder disability "profoundly worse."  The report of x-rays taken during the October 2010 VA examination showed minimal degenerative changes at the right acromioclavicular joint.  Thus, the Board is satisfied that she has a current right shoulder disability.  In opining as to whether the Veteran's right shoulder disability is related to her service-connected left shoulder disability, the VA examiner failed to considered whether it is at least as likely as not that the Veteran's service-connected left shoulder impingement has made chronically worse her diagnosed degenerative changes of the right shoulder.  See Allen, supra (holding that secondary service connection is a two-part issue that involves analysis of causation and analysis of aggravation); 38 C.F.R. § 3.310 (2013).  Accordingly, a remand is necessary to ensure the adequacy of the evidence developed in connection with the Veteran's claim.  See Barr, 21 Vet. App. at 311-12 (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The claims folder, and a copy of this remand, must be provided to and reviewed by the VA clinician who conducted the October 2010 spine examination, if still available.  The examiner should provide an addendum to the report that includes an opinion as to whether it is at least as likely as not the Veteran's service-connected left shoulder impingement has made chronically worse the Veteran's diagnosed degenerative changes at the right acromioclavicular joint.  If aggravated, specify the baseline of right shoulder disability prior to aggravation, and the permanent, measurable increase in right shoulder disability resulting from the aggravation.  

The examiner should provide support for the requested opinion, which includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The examiner should comment of the Veteran's specific theory of service connection-that is, that she overcompensates with her right shoulder on account of her left should shoulder disability, which has made her right shoulder disability "profoundly worse"-and provide medical reasons to accept or reject this theory.

If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined, such as whether the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

(If the requested examiner is no longer available, the claims folder should be forwarded to another VA clinician to answer the question set forth above.  If additional evidentiary development is suggested or if another examination is required to formulate an opinion by the examiner, the AOJ should ensure that any additional development is undertaken in order to obtain a definitive opinion.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


